Smith, C. J.,
delivered the opinion of the court.
There is no material difference between the deed by which the timber here in controversy was sold and that by which the timber in controversy in Butterfield Lumber Co. v. Guy, 92 Miss. 361, 46 South. 78, 15 L. R. A. (N. S.) 1123, 131 Am. St. Rep. 540, was sold; and consequently the peremptory instruction requested by appellants should have been given.
The judgment of the court below is reversed and judgment here for appellant; costs here and in the court below to be paid by appellee.

Reversed. Judgment for appellant.